IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL,            :   No. 1839 Disciplinary Docket No. 3
                   Petitioner              :
                                           :
                v.                         :   No. 57 DB 2012
                                           :
BRETT O. FEESE,                            :   Attorney Registration No. 29939
                       Respondent          :   (Lycoming County)


                                      ORDER


PER CURIAM:


      AND NOW, this 15th day of October, 2014, there having been filed with this Court

by Brett O. Feese his verified Statement of Resignation dated August 29, 2014, stating

that he desires to resign from the Bar of the Commonwealth of Pennsylvania in

accordance with the provisions of Rule 215, Pa.R.D.E., it is

      ORDERED that the resignation of Brett O. Feese is accepted; he is disbarred on

consent from the Bar of the Commonwealth of Pennsylvania; and he shall comply with

the provisions of Rule 217, Pa.R.D.E.      Respondent shall pay costs, if any, to the

Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.